On the court’s own motion its decision dated November 8, 1976 is amended by striking the second or decretal paragraph therefrom and by substituting therefor the following: "Case remanded to the Supreme Court, Kings County, for a hearing to determine whether the 11 month delay between indictment and defendant’s first motion to dismiss the indictment was occasioned by the District Attorney. Appeal held in abeyance in the interim.” Order also dated November 8, 1976 amended accordingly. Hopkins, Acting P. J., Martuscello, Latham, Titone and Hawkins, JJ., concur.